Citation Nr: 0004945	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent from January 
26, 1996 to June 11, 1997, and in excess of 50 percent on and 
after June 12, 1997.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, C-5 to C-7 with pain and 
stiffness, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969, 
and from March 1984 to February 1987.

The veteran filed his initial claim for service connection 
for PTSD on January 26, 1996.  In a rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in June 1996, service connection was 
granted from the date of the claim, and a 30 percent 
evaluation was assigned.  

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO on the PTSD issue alone in 
April 1998, of which a transcript is of record.  In a rating 
action by the RO in April 1999, the RO increased the PTSD 
rating to 50 percent from June 12, 1997.  

However, since neither 30 nor 50 percent constitute the 
maximum rating available, and the issue remains on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue on 
appeal is as shown on the front cover of this decision.

With regard his claim for increased evaluation for his 
cervical disorder, in a rating in May 1995, the RO initially 
reduced the rating from 20 to 10 percent effective September 
30, 1994.  

The veteran provided testimony on that issue at a hearing 
held before a Hearing Officer at the RO in May 1996, after 
which time the Hearing Officer restored the 20 percent rating 
in June 1997, effective the date of prior date of reduction.  

In the interim during the course of the current appeal on 
other issues, the veteran filed a claim for entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).  In June 1999 the 
RO granted entitlement to a TDIU effective June 12, 1997.

Service connection has also been granted for traumatic 
arthritis of the lumbosacral spine with pain and stiffness, 
evaluated as 20 percent disabling; an oblique nondisplaced 
fracture of the right fibula, right hip contusion with 
residual clicking sensation, and bilateral high frequency 
hearing loss, each evaluated as noncompensable.


FINDINGS OF FACT

1.  Since his initial claim filed on January 26, 1996, while 
the veteran's PTSD and associated psychiatric problems have 
tended to get worse, overall they have continued to render 
him virtually isolated from the community and demonstrably 
unable to obtain or retain substantially gainful employment.

2.  The veteran's residuals of cervical spine trauma with 
arthritis demonstrated on X-rays and MRI's, include 
functional limitations with pain, diminished sensation in the 
arm and fingers, and decreased grip, all of which more nearly 
approximate what might be reasonably described as severe; 
however, there is no ankylosis or other more significant 
functional components at present. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD are met 
from January 26, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).


2.  The criteria for an increased evaluation of 30 percent 
for cervical spine disability are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.2, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Wherever there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).


I.   PTSD
Special Criteria

The Board notes that this case involves an appeal as to the 
initial rating of PTSD rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In the case 
at hand, the Board finds that a staged rating is 
inappropriate.

The old schedular provisions (prior to November 7, 1996) of 
Diagnostic Code 9411, applicable to PTSD claims, require that 
evaluation will be based on certain criteria:  
When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  38 C.F.R. 
Part 4, Code 9411.

There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132.  

Note (1).  Social inadaptability is to be evaluated only as 
it affects industrial adaptability.  38 C.F.R. § 4.129.  It 
is not required and "not expected...that all cases will show 
all the findings specified" by the rating schedule.  38 
C.F.R. § 4.21.

The Court has also held that in essence, under 38 C.F.R. 
§ 4.132, the three criteria in Diagnostic Code 9411 for a 100 
percent rating for PTSD are each independent bases for 
granting the 100 percent rating.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  

Under the revised criteria, a 100 percent evaluation may be 
assigned for PTSD with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Clinical reports and outpatient records are in the file for 
comparative purposes with regard to the veteran's psychiatric 
problems.  He is prescribed a number of medications for 
control thereof, many of which must be carefully monitored 
given the nature of other medications including those 
prescribed for his various orthopedic problems with 
associated pain.

The veteran, through his numerous written statements, and his 
former girlfriend (who has since left him), have provided 
articulate descriptions of his behavior and his general 
inability to cope within social and other circumstances; 
these reports are in the file.  


Also of record for comparative purposes is a vocational 
report dated in 1995 when the veteran was getting by on food 
stamps and his compensation check, and trying to undergo a 
state-sponsored program of retraining without much positive 
impact.  At that time, his unemployment benefits had run out 
(in December 1994); and he was living with his then 
girlfriend in a 14' trailer on 40 acres, located some 30 
minutes off the highway at Grand Canyon Caverns, which had no 
utilities.

On a VA psychiatric examination in April 1996, the veteran 
reported that he had initially had an inservice and 
postservice drinking problem.  He had become a taxi driver in 
about 1994 but had been laid off after an accident and had 
not worked since.  He and his girlfriend had bought the 
property in Arizona where they had been living.  He reported 
that he had never had other than a spotty work record with 
intermittent, usually laboring jobs. 

On examination, the veteran reported having terrible dreams 
on a regular basis for which he sometimes drank (although he 
said that he had cut back excessively), was hypervigilant and 
very bothered by helicopter sounds.  He had problems 
concentrating and sleeping.  He had been taking Prozac for 
his depression.  He became tearful when described his Vietnam 
experiences.  

The veteran had reportedly been unable to maintain any close 
relationship with anyone except his girlfriend with whom he 
had been for a long time.  He had also been unable to work at 
one job for any long period of time; his longest job was a 
taxi driver where he had a minimum of interrelationship with 
people.  The examiner opined that his Global Assessment of 
Functioning (GAF) was then about 70, with 60 having been what 
he had had in the prior year.

Subsequent VA outpatient reports show that the veteran is 
seen on a regular basis for prescription refills including 
Prozac for what the examiners described as "severe" anxiety 
and depression. 



It had been noted on several occasions that he had severe 
pain from various orthopedic problems (including his neck) 
and that this pain syndrome had virtually trapped him as he 
was afraid to take pain medications lest he become addicted 
as well.  He has been noted to be bothered by intrusive 
thoughts and nightmares as well as guilt, hypervigilance and 
extreme anxiousness.  Severe untreated PTSD was diagnosed on 
repeated occasions as an outpatient.

On VA psychiatric examination in February 1998, he was 
described as being angry, hypervigilant, having multiple 
sleep problems and having ongoing nightmares.  He had 
continued persistent intrusive thoughts and was continuously 
irritable and could snap at any moment.  The veteran felt 
that he was basically an inpatient person, and he admitted 
that he had coped with his problems by isolating himself in 
all ways.  He was still living on his 40 acres without power 
or utilities, 70 miles from the nearest trading store and 10 
miles from the nearest road.  When queried, he denied having 
suicidal thoughts, but clarified by saying that while he had 
vague thoughts in that regard, he did not feel he could 
probably go through with it.  

The veteran reported that he was not close to his family; his 
mother was still alive but he did not have much contact with 
her, and he had a brother with whom he had not talked in 20 
years.  He had never been married and continued to live 
alone, now with a couple of dogs, whose company he vastly 
preferred over humans.  The examiner reported that the 
veteran had lived in this isolated fashion since 1994.  He 
drank sometimes to go to sleep, estimating that he did that 
perhaps 3 times a week.

On examination, his speech was rapid, rambling, anxious, 
sometimes irrelevant and repetitious; his abstract reasoning 
was concrete.  He characterized his mood as "tight", which 
the examiner defined as anxious with a broad range of affect.  
His judgment was intact and insight was fair.  The examiner 
held that severe PTSD was diagnosed, and his GAF was 50/50.  




Subsequent VA outpatient reports continued the diagnosis of 
severe PTSD.  The veteran was described as very depressed and 
anxious.  At one point he had thought he might try to go back 
and visit Vietnam and see the places where some of his 
stressors had occurred, but eventually decided against that.  
He continued to take his medications.  On one such VA 
outpatient report dated in November 1997, the examiner (who 
had seen him on numerous other occasions) felt his GAF was 
estimated to be 40.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for PTSD is well 
grounded.  38 U.S.C.A. § 5107;  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran's contentions concerning the severity of his PTSD 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).  

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard, the overall evidence of record, appears to 
provide a sound basis for making a judgment as to the 
veteran's psychiatric status.  A review of the aggregate 
evidence in the file leads the Board to conclude that there 
is adequate evidence now of record for an equitable 
disposition of the current appellate issue which can be 
addressed without further and unnecessary delay, and bring 
the current claim to a satisfactory resolution without 
prejudice to the veteran.  




The veteran has virtually no friends and no social life.  He 
is estranged from his family, and has alienated even his 
girlfriend with whom he lived in isolation for some time.  He 
lives off the highway, and miles from anyone else, in a small 
trailer without utilities or other amenities.  He has 
repeatedly indicated that he prefers his dogs to people, and 
his behavior seems to confirm this.  He has described several 
incidents relating to local law enforcement officials which 
reflect his inability to get along.

The veteran has sleep disturbance, anger, and periodic 
suicidal ideation albeit he has admitted he probably could 
not carry through on that concept.  Most VA psychiatric 
examiners and social workers have assessed him as having 
significant problems in either social or work environments.  
The GAF's most recently assigned have predominantly ranged 
from 40 to 50 (albeit recovering on occasion to something 
higher than that), and the lower figures appear more 
consistently in keeping with his symptoms.

The issue which must be resolved in the current appeal is 
whether the veteran's psychiatric problems, alone, without 
consideration of any other difficulties, are such that he is 
virtually isolated in society.  

As stated above, with regard to social relationships, the 
veteran has a long standing history of sorely limited 
interaction with anyone.  He is seemingly totally dependent 
on medications to keep him under even a modicum of control. 

In the more important area of occupational adaptability, the 
Board notes the lack of a successful job history, with his 
most recent occupation as a taxi driver isolating him from 
the mainstream, and even at that, being unsuccessful.  The 
psychiatric experts seem to have a consistent opinion that he 
is and has been unable to work since approximately 1994 by 
virtue of his psychiatric problems.  

Even with trial regimens of various medications, the 
examiners have repeatedly noted there is inability to relate 
to people, extremely poor concentration, depression, 
nightmares, flashbacks and other symptoms, all of which tend 
to reflect that the veteran is a poor candidate for even the 
most minimal kind of employment.  The theoretical clinical 
assessment has seemingly been practically confirmed by his 
lack of success in employment.  

Pursuant to numerous Court cases, the Board is not in a 
position to contradict the expert medical assessment of the 
veteran's attendant evaluating competent professionals.  They 
find that the veteran is virtually unable to acclimate 
himself in any interpersonal environment which certainly 
includes a structured industrial environment.  

They have found that the veteran's mental disability 
(admittedly made worse by his physical problems, all of which 
are service-connected to include pain) is predominantly 
responsible.

The evidentiary record is replete with characterizations of 
the veteran's psychiatric impairment as severely, thereby 
qualifying him for at least a 70 percent evaluation under the 
previous criteria for rating mental disorders.  However, the 
evidentiary record shows that his over psychiatric 
disablement and long standing history as early as at least 
1994 more closely approximates the level of impairment 
contemplated in a total evaluation.  

From a review of the record it is inconceivable that the 
veteran could ever return to a structured environment in view 
of his long standing inability to withstand even the 
pressures of his lifestyle which has involved an erratic 
employment history, isolationism, broken relationships, and 
during the last several years, no meaningful social or 
industrial interaction. 

Accordingly, three of the rating criteria for a 100 percent 
rating are independently met in the veteran's case.  Johnson 
v. Brown, 7 Vet. App. 95. 97 (1994).  

While the evidence is not utterly unequivocal, there is ample 
evidence that the veteran is deeply isolated and inadaptable, 
suffers from disturbed thought and behavioral processes 
associated with many daily activities, and most important of 
all, is demonstrably unable to work.  It is noted that there 
appears to have been somewhat of a deterioration in his 
situation over the concerned period as reflected in a 
continuously deteriorating GAF, for instance.  Nonetheless, 
that does not impact the fact that he started out when he 
filed his claim in early 1996 at a significant level of 
disablement.  There is no need to assign graduated ratings 
(as has been done with the 30 percent rating which was 
incrementally increased to a 50 percent rating in the interim 
during which time the appeal has been pending), as the 
overall rating can best approximate the totality of the 
impairment from the start. 

For the foregoing reasons, the Board finds that the veteran's 
overall disabling symptomatology due to PTSD more closely 
approximate the level of impairment  contemplated in the 100 
percent evaluation under the previous criteria for rating 
psychiatric disabilities, effective January 26, 1996, the 
date of his original claim.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

In view of the Board's determination that the record supports 
a grant of entitlement to a 100 percent evaluation with 
application of the criteria for rating mental disorders 
effective prior to November 7, 1996, the Board need not 
explore the propriety of assigning a 100 percent evaluation 
for PTSD under the amended criteria.


II.  Traumatic arthritis, cervical spine, C-5 to C-7
Special Criteria

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 must be considered.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the cervical 
spine is proper.  The examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 206 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss with 
respect to these elements.  In addition, the regulations 
state that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually, painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.


The Court also held in Hicks v. Brown, 8 Vet. App. 417 
(1995) that once degenerative arthritis is established 
by X-ray evidence, there are three circumstances under 
which compensation may be available for service-
connected degenerative changes.  

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

A rating for cervical spine disorder may be made on the basis 
of limitation of motion with the assignment of a 10 percent 
evaluation when slight, 20 percent when moderate, or 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

When there is ankylosis of the cervical spine, a 30 percent 
rating is assignable when favorable, or a 40 percent when 
unfavorable under 38 C.F.R. § 4.71a; Diagnostic Code 5287.  
Other ratings are available if there is additional, specific 
impairment of a given nerve or other separately determinable 
functional impairment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).





Factual Background

Comparative reports are of record relating to the veteran's 
ongoing cervical complaints.

VA hospital report in April 1995 noted that the veteran had 
been admitted with complaints of numbness in the right 
forearm and upper extremity pain secondary to cervical 
spondylosis.  With regard to the neck pain, the hospital 
summary noted that an attempt was going to be made to 
institute a rehabilitation program.  Various evaluative 
studies were undertaken in that pursuit, as well as a 
vocational assessment.

A magnetic resonance imaging (MRI) of the cervical spine in 
June 1995 showed severe right sided foraminal stenosis with 
reversed lordosis; multi-level discogenic degenerative 
changes; moderate central canal stenosis with possible mild 
cord compression at C-4/C-5 and C-5/C-6; and significant 
neural foraminal stenosis on the right side at C-5/C-6 and C-
6/C-7.

VA outpatient records from 1996 show ongoing complaints of 
intermittent right side radiation from cervical impairment 
with neck pain.

Cervical X-rays taken in April 1997 showed moderate 
degenerative changes of the cervical spine characterized by 
marginal osteophyte formation extended from C-3 through C-7, 
most severe at C-5, C-6, and C-7, where there were prominent 
anterior marginal osteophytes.  Although the intervertebral 
foramina were not optimally visualized on the right side, 
there appeared to be some osteophyte impingement upon the 
intervertebral foramina at the C-5/C-6 level on the right.



A cervical MRI taken in May 1998 showed loss of the normal 
mid-cervical lordotic curve with a bony bar formation at C-5 
without discal component and associated effacement of the 
ventral subarachnoid space and cord flattening; and 
zygapophyseal and joint hypertrophy with right C-5/C-6 
osteogenic foraminal stenosis.  At C-5/C-6, there was central 
disc protrusion with effacement of the ventral subarachnoid 
space and of the dorsal.  

Ongoing clinical reports from 1998 show continued cervical 
complaints with some periodic improvement.  The veteran was 
given periodic injections with some improvement.  In July 
1998, he complained of diminished sensation over the medial 
aspect of the right forearm, with a burning sensation in the 
forearm and numbness in the 4th and 5th fingers of the right 
hand.

In late 1998, without Demerol, his pain was said to be about 
5-7 out of 10.  However, there was still some neck range pain 
with right lateral rotation in November 1998, and similar 
findings on extension; with diminished grip on the right side 
and less consistent right triceps reflex than the left and 
decreased sensation over the radial aspect of the right 
forearm.

In January 1999, due to his cervical spondylosis, the veteran 
was noted to have tenderness over the upper cervical 
paraspinals on the right with radiation to the head.  He was 
injected with lidocaine.

In documents on which were attached a release of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304 in November 
1999, additional outpatient records were submitted.  An MRI 
study had been done in September 1999 which showed mild 
posterior hypertrophic changes with some ventral canal 
encroachment at C-3/C-4.  

There was moderate mid-line canal encroachment ventrally with 
subsequent cord impingement due to hypertrophic changes at C-
4/C-5 with mild foraminal spurring. At C-6 there was moderate 
canal stenosis secondary to diffuse disc protrusion and 
accompanying hypertrophic changes and bilateral 
neuroforaminal narrowing secondary to uncovertebral spurring.  


At the C-6/C-7 level, there was moderate canal and bilateral 
neuroforaminal stenosis secondary to hypertrophic changes.  
In general, the radiologist noted that there was 
straightening of the usual cervical lordosis and upper to mid 
cervical region, without definitive evidence of abnormal cord 
signal but cord impingement in the mid-line at C-4/C-5 and 
some broad based slight encroachment at C-5/C-6.  This was 
not felt to have changed appreciably since an April 1998 MRI.  

His final assessment was that there was moderate to severe 
spinal stenosis of C-4/C-5, C-5/C-6 and to a slightly lesser 
degree, C-6/C-7; varying degrees of neuroforaminal 
attenuation; slight ventral cord impingement at C-4/C-5 and 
C-5/C-6.

These showed that in October 1999, the veteran continued to 
complain of neck pain and diminished sensation over the 
dorsal aspect of the right thumb and ulnar aspect of the 
forearm.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his cervical 
spine disorder is well grounded.  38 U.S.C.A. § 5107;  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran's contentions concerning the severity of that 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation therefor is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).  

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).




Of record are ongoing VA outpatient reports as well as a 
number of comparative cervical X-rays and MRI studies.  The 
veteran is hindered by repeated episodes of neck and right 
upper extremity pain associated with his cervical spine 
disability, all of which is both subjectively expressed and 
objectively confirmed by these studies, and for which he 
takes strong medication.  

The most recent MRI study, done in the Fall of 1999, was said 
to be entirely consistent with those several studies done in 
times past, and clearly showed moderate to severe spinal 
stenosis of C-4/C-5, C-5/C-6 and to a slightly lesser degree, 
C-6/C-7; varying degrees of neuroforaminal attenuation; and 
slight ventral cord impingement at C-4/C-5 and C-5/C-6.  This 
has caused limitation of movement as well as radiation of 
symptoms into the right arm, hand and one or two fingers on a 
regular basis.  This has in turn caused diminished grip on 
occasion, as well as other sensory changes.  

In this case there is no sign of ankylosis, and accordingly, 
the Board concurs that the veteran is more accurately rated 
under Code 5290 whereby an assignment of a rating for 
cervical spine disorder may be made, considering functional 
limitations to include sensory changes such as included in 
this case, as well as neck and upper extremity radicular pain 
and other clinical findings, at 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.  

There are no other more appropriate Codes which would warrant 
an evaluation in excess thereof.  Since the Board finds that 
these symptoms more nearly approximate that required for an 
assessment of severe impairment, a 30 percent rating is 
warranted.  

As the veteran has been granted the maximum schedular 
evaluation assignable under Diagnostic Code 5290, application 
of the criteria referable to functional loss due to pain 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 for the purpose of 
increased evaluation is precluded.


ORDER

Entitlement to an initial 100 percent rating for PTSD is 
granted from January 26, 1996, subject to regulatory criteria 
governing the payment of monetary awards.

Entitlement to an increased evaluation of 30 percent for 
cervical spine arthritis is granted, subject to the 
regulatory criteria governing the payment of monetary awards. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

